Crownhart, J.
It appears from the foregoing statement of facts that there was no evidence to show that Pete was the agent of Grotsky in the transportation and sale of two cases of whisky except the admission of Pete, which was taken under objection. In order to make the admission of Pete admissible in evidence to establish agency, it was first necessary to make a prima facie case of agency by other competent testimony. As we view the evidence, there is no competent testimony to establish that fact. Mere suspicion is not a sufficient basis for conviction in a criminal case, where proof of the offense charged beyond reasonable doubt is necessary. The judgment and verdict against Grotsky should be set aside and he should be discharged.
As to the plaintiff in error Ruppa, the evidence is sufficient to sustain the verdict of guilty of the jury. Exception was taken to the introduction of certain evidence of the commission of other offenses. We see no error in the rulings of the trial court, and conviction must be sustained.
By the Court. — The judgment of the circuit court against Sam Grotsky is reversed, with directions to dismiss the case. The judgment against Joseph Ruppa is affirmed.